Citation Nr: 0844563	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), peptic ulcer, and indigestion, to include as 
secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The veteran had active duty service from February 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded an April 2008 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record. 

During the Travel Board hearing, the veteran appears to raise 
a claim under 38 U.S.C.A. § 1151 regarding VA medical 
treatment directing long term use of pain medication linked 
to his current stomach disorders.  This issue is REFERRED to 
the RO for proper action. 


FINDINGS OF FACT

1. GERD, peptic ulcer, and indigestion were not manifested 
during active duty service, nor are they otherwise related to 
such service, to include as secondary to service connected 
disabilities.

2. Peptic ulcer was not manifest within one year of 
separation from active duty service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
GERD, peptic ulcer, and indigestion, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2007)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised.  These revisions are effective as of May 30, 2008.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.

The RO fulfilled its duty to notify through sending the 
veteran letters, dated October 2005, March 2006, January 
2007, and November 2007, that contained information in 
accordance with 38 C.F.R. § 3.159 (2008). 

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until March 2006.  Thus, there was a timing error in notice.  
Since increased ratings and earlier effective dates are 
downstream issues from service connection, another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims (Court) has also determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess, supra.  As such, the Board finds that 
the RO fulfilled its duty to notify.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA treatment records, private medical records, and 
VA examination reports conducted in November 2005 and March 
2007.  Also of record is various written statements provided 
by the veteran, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim presently decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
these matters, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Thus, the Board will adjudicate the claim on the merits.  

II. Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Of note, peptic ulcer disease falls under the presumptive 
provisions of 38 C.F.R. § 3.307.  38 C.F.R. §§ 3.307, 
3.309(a) (2008).  Under this regulation, service connection 
for peptic ulcer disease may be granted if manifest to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2008).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran primarily contends that his stomach disorders are 
secondary to medication necessary to treat service connected 
disabilities.  At the Travel Board hearing, the veteran also 
noted that his stomach disorders may result from service 
connected PTSD symptoms.  In addition, he remembered having 
stomach problems for many years, but could not ascertain the 
exact date of onset since he was preoccupied in his recovery 
from malaria upon discharge from active service.  Since the 
veteran indicates his stomach disorders might have manifested 
during active service, the Board will also consider whether 
service connection is warranted on a direct basis.   

The veteran's service medical records do not reflect any 
complaints or findings regarding any stomach disorders.  
There is no evidence that during active service the veteran 
received medication that is known to cause stomach disorders. 
At his September 1970 separation examination, no 
abnormalities were noted concerning his digestive system.

During the Travel Board hearing, the veteran recalled his 
first medical treatment for a stomach disorder as occurring 
in 1983.  VA treatment records, dated March 1985, reflected 
complaints of abdominal pain by the veteran.  The medical 
provider noted possible acid peptic disease. 

The next record of medical treatment for a stomach disorder 
is a March 2002 private medical record.  It shows treatment 
for mild chronic gastritis. 

The veteran underwent a November 2005 VA examination for his 
stomach disorders.  The veteran reported experiencing stomach 
problems since active service.  He used over the counter 
medication to treat his symptoms.  Upon physical examination, 
there were no significant findings.  The examiner diagnosed 
dyspepsia with a history of peptic ulcer disease.  The 
examiner was asked to opine on whether the medication used to 
treat his service connected pes planus disability is related 
to his current stomach disorders.  He opined that the 
veteran's use of non-steroidal pain medication factored into 
his indigestion disorder.  However, since the veteran reports 
that he is not presently using the non-steroidal pain 
medication it is unknown whether the past medication use is 
causing the current symptoms.  

Also, the record includes a November 2005 VA examination 
report regarding a service connection claim for arthritis.  
In this examination report, the veteran related his use of 
pain medication to relieve arthritis symptoms, as opposed to 
symptoms from a service connected disability.  

The veteran underwent another VA examination in March 2007.  
He reported having heartburn two to three times a week with 
relief from over the counter medication.  Upon physical 
examination, the examiner did not note any abnormalities.  
She opined that the veteran's dyspepsia and peptic ulcer 
disease were more likely related to his daily use of pain 
relief medication as opposed to PTSD symptoms.  She stated 
that psychological disorders may cause digestive problems, 
but noted that the veteran affirmed not participating in 
recommended PTSD counseling and not using medication to treat 
his PTSD symptoms.  The examiner also commented that the 
veteran reported using Motrin for years, but at the November 
2005 VA examination the veteran denied current use of pain 
relief medication.  

The veteran was afforded an April 2008 Travel Board hearing.  
At the hearing, he stated that he experienced stomach 
disorders for many years.  He also reported taking pain 
medication to treat service connected disabilities in 
addition to other ailments.  

The Board finds that the preponderance of the evidence is 
against the claim.  The examiner conducting the November 2005 
examination clearly opines that the veteran's pain medication 
use is related to past stomach disorders.  In the November 
2005 VA examination report regarding an arthritis claim, the 
veteran reported using pain medication to relieve arthritis 
pain.  The veteran is not service connected for an arthritis 
disability.  Although the veteran contends that his PTSD 
symptoms are also causing his stomach disorders, the examiner 
conducting the March 2007 VA examination stated that it is 
less likely the stomach disorders result from PTSD symptoms 
since the veteran does not otherwise seek PTSD treatment.  

In sum, the medical evidence shows that the pain medication 
causing the veteran's stomach disorders is related to a non-
service connected disability.  Since the veteran's service 
connected disabilities are not shown to necessitate pain 
medication use that is likely causing his stomach disorders, 
the claim is denied on a secondary basis.  38 C.F.R. § 3.310.

During the Travel Board hearing, the veteran reported a 
continuity of symptomatology of his stomach disorders for 
many years and appears to contend service connection may be 
warranted on a direct basis.  38 C.F.R. § 3.303.  As noted 
above, service medical records do not reflect any complaints 
or treatments for any stomach disorder or receipt of 
medication commonly linked to stomach disorders.  Also, there 
is no record that the veteran had peptic ulcer disease within 
one year of discharge from active service to warrant a 
presumption of service connection.  38 C.F.R. §§ 3.307, 
3.309.  The earliest treatment record is a March 1985 VA 
treatment note, which is nearly 15 years after his separation 
from active service.  At that time the veteran complained of 
abdominal pain and the examiner suspected acid peptic 
disease.  The Board finds that the evidence does not show an 
in-service event, injury, or disease to warrant service 
connection for any stomach disorder on a direct or 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 


ORDER

Service connection for GERD, peptic ulcer, and indigestion is 
denied.  



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


